Citation Nr: 0204386	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric condition 
as secondary to a service-connected lumbar spine disability.

(The issue of entitlement to a compensable rating for tinea 
cruris will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant 
Jose Juarbe, M.D.

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
October 1982. 

This case initially came to the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
anxiety disorder as secondary to a service-connected lumbar 
spine disability.  The Board last remanded the case for 
additional development in November 1999.  

On January 26, 2001, a hearing was held in San Juan before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  The RO has now 
returned the case to the Board for appellate review.  

While the case was in remand status, the veteran perfected an 
appeal on a claim for entitlement to a compensable rating for 
tinea cruris (arising from a May 1999 rating decision).  
However, the Board is undertaking additional development on 
this issue, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the required development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice, reviewing your response to the notice, and 
undertaking any other required action, the Board will prepare 
a separate decision addressing this issue.

Finally, the Board notes that the veteran has indicated (most 
recently during his January 2001 hearing) that he is seeking 
a total rating for unemployability due to service connected 
disabilities (TDIU).  Since this matter has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for a rating decision.  
  

FINDING OF FACT

The veteran's current psychiatric condition was not caused or 
worsened by a service-connected lumbar spine disability.


CONCLUSION OF LAW

Service connection for a psychiatric condition, as secondary 
to a lumbar spine disability, is not warranted.  38 U.S.C.A. 
§§ 101(16), 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran reported having atypical low back pain in September 
1981, when he was referred for a psychological consultation.  
Following an examination, no psychological disorder was 
found.  The veteran underwent lumbar myelograms in September 
1981 and November 1981, and a lumbar hemilaminectomy in 
December 1981, due to chronic low back pain.  

In March 1985, the veteran filed a claim concerning, in 
pertinent part, service connection for a back disability and 
for "nervous problems."  

In December 1985, the veteran underwent a VA psychiatric 
examination.  He advised the examiner that he had not been 
hospitalized for psychiatric reasons within the VA system, 
nor had he had any outpatient psychiatric treatment.  He 
complained of many aches and pains, marked restlessness, 
suspiciousness,  irritability, insomnia, and memory 
impairment.  He had experienced many anxious dreams for 
several years, including dreams involving Army life and 
falling from an airplane.  He reported having neurovegetative 
signs of anxiety, including fine tremors and marked 
perspiration of the hands.  He also complained of severe 
anxiety tension syndrome.  He denied using any alcohol or 
drugs.  He would apparently become verbally aggressive with 
his wife quite frequently, and had some difficulty with 
concentration and controlling his rage and fear.  He would 
shake whenever something that he disliked happened.  

During this examination, the veteran walked with a limp.  He 
was markedly anxious, very preoccupied, and poorly organized.  
There were fine tremors of the hands, but no dyskinetic 
phenomena.  He was diagnosed as having chronic generalized 
anxiety disorder (Axis I).  No psychosocial or environmental 
problems (Axis IV) were noted. 

A December 1985 orthopedic examination revealed evidence of 
the veteran's surgeries, moderate to severe tenderness, and 
spasms of the lumbar paravertebral musculatures.   

By an April 1986 rating decision, the RO granted service 
connection for status post lumbar laminectomy, and assigned a 
10 percent rating effective from February 1984.  By the same 
rating decision, the RO denied service connection for a 
neuropsychiatric condition on direct and presumptive bases.  

At a June 1987 local hearing, the veteran's representative 
clarified that the veteran was arguing that his 
neuropsychiatric disorder was the result of his back 
problems, including the operations he had undergone. 

In March 1989, the Board increased the rating for status post 
lumbar laminectomy to 20 percent, and denied service 
connection for an acquired psychiatric disorder on direct and 
presumptive bases.

Pertinent VA records reflect that in October 1991, the 
veteran sought outpatient treatment complaining of insomnia, 
crying spells, and anorexia.  He said he had been treated by 
a psychiatrist and was taking medication.  He came in to VA 
so that the "information is in the record."  He said his 
symptoms started four months before, but he could not specify 
a stressor.  The diagnosis was rule out adjustment disorder 
with anxious mood and rule out antisocial personality 
disorder.  

At an April 1992 local hearing, the veteran testified that he 
had been seeing a psychiatrist for approximately three 
months.  He stated that the pain from his back symptoms put 
him in a very bad mood every day and affected his family 
relations.  

In October 1992, he sought VA treatment complaining of fear 
and anxiety, and was diagnosed as having anxiety with 
depressive features.  In December 1992, he again complained 
of insomnia and agitation, reportedly due to his low back 
pain.  Following a brief examination, the diagnostic 
impression was insomnia, for which the veteran was given 
medication.  VA records also show numerous outpatient visits 
for low back numbness and pain.  

During an April 1995 VA spine examination, the veteran 
reported having excruciating low back pain, associated with 
burning sensation, numbness, cramps, and weakness in his 
lower extremities.  He was diagnosed as having status post 
left L4-L5 hemi-laminectomy due to herniated nucleus 
pulposus, bulging discs L4-L5, and clinical left L4-L5-S1 
radiculopathy.   

In March 1995, the veteran sought outpatient treatment for 
increasing anxiety and verbal aggressiveness with family and 
neighbors.  He said he was very irritable and had agitated 
sleep, nightmares, and ideas of reference.  Following an 
examination, the diagnostic impression was rule out impulse 
control disorder.  In August 1995, the veteran sought 
treatment for headaches, back pain, and anxiety.  He had 
severe marital problems and a divorce was apparently pending.  
He appeared agitated and anxious.  Following an examination, 
the diagnostic impressions were poor impulse control and 
depression, not otherwise specified.  At a January 1996 
follow-up visit, the veteran indicated that he was doing 
better, but the diagnostic impressions included rule out 
schizoaffective disorder.  During an October 1996 visit, the 
veteran reported continued anxiety, sleep disturbance, 
feelings of depression, and aggression to neighbors and 
others.  The diagnostic impressions included depression not 
otherwise specified and rule out personality disorder 
(cluster B antisocial).  At a March 1997 outpatient visit, 
the veteran described himself as aggressive and said that he 
could not control his impulses.  He was assessed as having 
intermittent explosive disorder.   

In a March 1997 written statement, the veteran again 
indicated that he was seeking service connection for a 
nervous condition as directly related to his service-
connected back condition. 

The claims file includes a May 1997 memorandum completed by 
Jose A. Juarbe, M.D., a private physician.  Dr. Juarbe noted 
that the veteran had sustained a trauma to his back during 
active duty, which was followed by surgeries.  Since the 
operations, the veteran had been unable to walk without the 
aid of canes and orthopedic girdle.  He reportedly 
experienced chronic irritability, feelings of isolation and 
hopelessness, insomnia, continuous pains in his head, back, 
and legs, lack of energy or interest, and suicidal ideation 
(he had apparently tried once to kill himself with pills).  
Dr. Juarbe diagnosed the veteran as having recurrent major 
depression and "post laminectomy syndrome."  Dr. Juarbe 
also concluded that the veteran's depression was due to his 
service-connected back condition.

In July 1997, the veteran underwent a VA mental disorders 
examination.  The entire claims file, including Dr. Juarbe's 
May 1997 memorandum, was reviewed by the examiner.  It was 
noted that the veteran had had several outpatient psychiatric 
treatments at VA between 1992 and 1997, but had not undergone 
any psychiatric hospitalization.  The veteran claimed that 
his "condition of the disc has affected my nervous system."  
He stated that he had difficulty concentrating, felt 
irritable and hostile at home, and had problems with his 
neighbors.  

Upon examination, he appeared well developed, well nourished, 
and rather overweight.  He was dressed appropriately, looked 
clean and neat, and carried himself with a pair of crutches.  
He was well oriented, and expressed freely and spontaneously.  
There were no delusions or perceptive disorders detected, nor 
any overt depressive signs.  Memory was preserved.  
Retention, recall, intellect, and sensorium were clear.  The 
veteran's judgment was not impaired and he had no suicidal 
ideation.  According to the examiner, the veteran's multiple 
complaints did not correspond to his affect, and he projected 
a rather voluntary component.  He was diagnosed as having 
anxiety disorder, not otherwise specified.  The VA examiner 
further concluded that there was "no evidence to determine 
if his nervous condition is secondary to service connected 
condition."  

By an August 1997 rating decision, the RO denied service 
connection for anxiety disorder as secondary to the service-
connected back disability.  The veteran indicated his 
disagreement with this decision in October 1997, and a 
statement of the case was issued in March 1998.

In March 1998, Dr. Juarbe testified at a local hearing.  He 
detailed the veteran's psychiatric symptoms and noted that he 
always walked with the aid of crutches.  Dr. Juarbe diagnosed 
the veteran as having severe and recurrent major depression 
with psychotic features.  He stated that he did not agree 
with the previous diagnosis of anxiety neurosis, but 
nevertheless, he could not understand why the effects of the 
veteran's back condition on his emotional condition (whatever 
the diagnosis) had not been considered.   He concluded that 
there was "no doubt" that the veteran's psychiatric 
condition was secondary to his service-connected back 
disability.  Dr. Juarbe also testified that while he had seen 
the veteran three times, he had not reviewed any of the 
veteran's VA treatment records.  

Additionally in March 1998, the veteran underwent a social 
work service initial assessment, during he was noted to have 
had a history of intermittent explosive disorder.  During an 
outpatient visit in March 1998, he was diagnosed as having 
anxiety disorder and rule out intermittent explosive 
disorder.  The veteran continued his outpatient VA 
psychiatric treatment between May 1998 and October 1998.   

He underwent another VA mental disorders examination in June 
1998.  The claims folder was reviewed by the examiner, who 
summarized pertinent records in the examination report.  The 
veteran, who was sitting in a wheelchair, reported that his 
back condition had affected his nerves and behavior.  He 
complained of poor memory, irritability, problems with his 
relatives, and isolation.  Following the examination, he was 
diagnosed as having anxiety disorder, not otherwise specified 
(Axis I) and personality disorder, not otherwise specified 
(Axis II).  The examiner concurred with the conclusion 
reached at the July 1997 VA examination (i.e., that the 
veteran's psychiatric complaints were not related to his 
service-connected back disability). 

A supplemental statement of the case was issued in August 
1998.

In an August 1998 memorandum, Dr. Juarbe again summarized the 
veteran's psychiatric symptoms, noting that that he was 
markedly depressed and a "real candidate to finish his days 
in a wheel chair."  Dr. Juarbe further wrote that the 
veteran's depression was the direct result of his back 
condition and "far beyond any reasonable doubt has to be 
considered service connected in nature."  

Pertinent VA records reflect that the veteran continued to 
seek outpatient VA treatment and medication for psychiatric 
symptoms in November 1998.  

Pertinent VA records reflect that the veteran continued to 
seek outpatient VA treatment and medication for psychiatric 
symptoms between March 1999 and December 1999. 

By a May 1999 rating decision, the RO confirmed the 
noncompensable rating for tinea cruris.  The veteran filed a 
notice of disagreement in July 1999 and a statement of the 
case on this claim was issued in August 1999.

A supplemental statement of the case was issued in August 
1999.  

In a September 1999 written statement, the veteran's 
representative asked that his Vocational Rehabilitation (Voc 
Rehab) folder be forwarded to the Board for consideration.

In November 1999, the Board found that the veteran's claim 
for service connection was well grounded (based on Dr. 
Juarbe's opinions), and remanded for additional treatment and 
a new VA psychiatric examination.  

In a December 1999 letter, the RO asked for the veteran's 
assistance in obtaining updated psychiatric treatment 
records.

In an April 2000 memorandum, Dr. Juarbe asserted that the 
veteran had never been under his professional care, and that 
he only served as a medical expert at a hearing on the 
veteran's behalf.  

A social and industrial field survey was conducted in August 
2000.  When the VA representative arrived to the veteran's 
home unannounced, the veteran was mowing his lawn.  He 
reported having inexplicable crying episodes, and poor 
tolerance of noise and other people.  He apparently had left 
his wife and children because of frequent arguments and the 
noise that the children made.  The veteran also reported 
suicidal ideation, anxiety, and forgetfulness.  He said that 
his typical day involved listening to the radio and doing 
household chores (including cleaning the house and mowing the 
lawn).  A neighbor told the VA representative that before the 
road outside his house had been recently paved, the veteran 
would wash his car every day.  

The veteran underwent a VA mental disorders examination in 
October 2000, conducted by a board of two psychiatrists.  The 
claims folder was furnished to the physicians and carefully 
reviewed.  The veteran presented to the examination in a 
wheelchair and using a cane.  He described having feelings of 
anger toward his wife and children, and lamented his history 
of accidents, surgeries, and medical treatment.  The veteran 
had a history of conflicts with authority and female figures.  
The physicians noted that very close attention should be 
given to the August 2000 social survey report, which showed a 
pattern of personality characteristics and conflicts with 
others, for which the veteran had been previous diagnosed as 
having antisocial and borderline personality.  This was 
believed to be the veteran's main problem.  He was diagnosed 
as having intermittent explosive disorder (Axis I) and very 
strong borderline and antisocial personality characteristics 
(Axis II).  His Axis II diagnoses were also considered to be 
his psychosocial stressors.  Both psychiatrists also 
concluded that the veteran's psychiatric condition was not 
related to his service-connected back problem.   

A supplemental statement of the case was issued in December 
2000.  

Both the veteran and Dr. Juarbe testified at the RO before 
the undersigned Board member on January 26, 2001.  Dr. Juarbe 
stated that he graduated from medical school 25 years before, 
and had testified in federal and state courts, as well at VA 
hearings (always as an expert).  He stated that most of his 
patients were veterans.  

He confirmed that he had never actually treated the veteran, 
but had rather examined him on one occasion (in August 1998).  
At that examination, Dr. Juarbe also did not have any records 
available for review.  While Dr. Juarbe had seen the veteran 
on two or three other occasions, these visits had been solely 
for explanation of some papers received from VA, and were not 
medical assessments.  Dr. Juarbe reported that the veteran 
spent part of his time in a wheel chair, and limped from his 
left leg.  He was always demanding and had numerous problems 
with his wife and neighbors.  He thought that people talked 
about him and that his neighbors were out to get him.  Dr. 
Juarbe stated that the veteran had "paranoid laminectomy 
syndrome," and also stated that the veteran had a chronic 
mild depression which was due to his back condition.  Dr. 
Juarbe further stated that the veteran's psychiatric 
condition would deteriorate as his back condition worsened. 

The veteran testified that he last worked in 1985 in a lab, 
but had to stop working because of his back condition.  He 
had since tried to find work, but potential employers did not 
hire him because he needed a wheelchair, crutches, and a TENS 
machine.  The veteran also said he had to stop participating 
in Voc Rehab due to back problems.  He said that his first 
episode of depression occurred after he got out of a hospital 
in Germany.  This was in 1979 or 1980.  However, he was not 
allowed to see a psychiatrist, as he was "under attack" 
because he had gone to surgery.   The first time he saw a 
psychiatrist was when he arrived in Puerto Rico in 
approximately 1985.  He apparently had not sought VA 
treatment before that time because the character of his 
discharge (at the time) did not permit it.  The veteran said 
he had last worked in 1985 in a lab.  He had only received 
psychiatric treatment at VA facilities.  
II.  Analysis

A. Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  
There is no issue as to substantial completeness of the 
veteran's application for service connection.  He has been 
notified as to the criteria for entitlement to for a service 
connection for a psychiatric condition as secondary to the 
service-connected lumbar spine disability.  That is the issue 
in this case, and the discussions in the August 1997 rating 
decision, the March 1998 statement of the case, the 
supplemental statements of the case issued in August 1998, 
August 1999, and December 2000, the Board's November 1999 
decision (well grounding and remanding the claim for 
secondary service connection), and the December 1999 letter 
from the RO, all informed the veteran of the evidence needed 
to substantiate his claim.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA has also fulfilled its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO has obtained numerous VA treatment records, 
the transcripts of hearings conducted in April 1992, March 
1998, and January 2001, and the reports of 
examinations/assessments conducted in April 1995, July 1997, 
March 1998, June 1998, August 2000, and October 2000. 

The Board is mindful that the veteran has indicated during 
that he participated in Voc Rehab during the pendency of this 
appeal, and in fact, his representative requested (in a 
September 1999 written statement) that these records be 
considered.  However, the claims file is replete with 
outpatient psychiatric treatment records, private medical 
opinions, psychiatric examination reports, social work 
assessments, and hearing transcripts.  While there may be 
outstanding Voc Rehab records concerning the veteran, the 
underlying issue before the Board involves the etiology of 
his psychiatric symptoms (specifically, whether they are 
secondary to his service-connected back disability).  
Considering the function and purpose of vocational 
rehabilitation, it is highly unlikely that Voc Rehab records 
would contain information that it some way would address the 
medical question in this case.  The Board finds that yet 
another remand for apparently irrelevant Voc Rehab records 
would be unnecessary and only serve to delay final 
adjudication of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran, and the Board may proceed 
to consider the appeal.

B.  Service connection for a psychiatric condition
secondary to a service-connected lumbar spine disability

In seeking VA disability compensation, a veteran may seek to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
However, as noted in the discussion above, the Board has 
already determined (in a March 1989 final decision) that the 
veteran is not entitled to service connection for a 
psychiatric condition on direct and presumptive bases.  The 
question before the Board now is whether service connection 
may alternatively be granted for a psychiatric disability as 
secondary to the service-connected lumbar spine disability.   

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2001).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In his hearing testimony and in two memorandums, Dr. Juarbe 
has essentially stated that the veteran's psychiatric 
condition is due to his service-connected back disability.  
Specifically, the veteran's reported inability to walk 
without support has led to symptoms such as chronic 
irritability, feelings of isolation, insomnia, and even 
suicidal ideation.  Dr. Juarbe provided several diagnoses for 
the veteran's psychiatric symptoms, including "post 
laminectomy syndrome" and "paranoid laminectomy syndrome."  
However, Dr. Juarbe has examined the veteran on only one 
occasion, and has never actually treated him.  In fact, he 
has stated that he has never had the benefit of reviewing the 
veteran's claims file, and the failure of a doctor to review 
the veteran's entire medical history lessens the persuasive 
value of his medical opinion.  Cahall v. Brown, 7 Vet. App. 
232 (1994).  In short, while Dr. Juarbe's statements offer 
some support for the veteran's claim, it is only weak 
support.

It is the Board's judgment that the conclusions reached by 
Dr. Juarbe are outweighed by the remaining medical evidence 
of record.  For example, during his July 1997 mental 
disorders examination, the veteran was noted to have multiple 
complaints of a "rather voluntary" nature.  While he was 
diagnosed as having anxiety disorder, the examiner (who 
reviewed the claims folder) found no evidence relating this 
condition to a service- connected disability.  This 
conclusion was confirmed by another VA examiner in June 1988 
(again after having reviewed the claims file).  Finally, a 
board of two VA psychiatrists carefully reviewed the claims 
file in October 2000 and, although diagnosing the veteran as 
having intermittent explosive disorder, nevertheless 
concluded that this psychiatric condition was not related to 
his service-connected back problem. 

The veteran himself has argued that his back symptoms (which 
seemed most evident during clinical examinations as opposed 
to the unannounced visit by a VA social worker in August 
2000) have resulted in his various psychiatric symptoms.  
However, as a layman, the veteran has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran's psychiatric condition was not caused or worsened by 
the service-connected lumbar spine disability (i.e., the 
Allen theory of secondary service connection), and the 
requirements for secondary service connection are not met.  
As the preponderance of the evidence is against the claim for 
service connection for a psychiatric condition on a secondary 
basis, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric condition 
as secondary to a service-connected lumbar spine disability 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

